831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. BERRY, Donald R. Berry, and James King, on Behalfof Themselves and All Other Persons SimilarlySituated, Plaintiffs-Appellants,v.UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW, LOCAL 600, TOOL & DIEUNIT, Defendant-Appellee.
No. 86-2129.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before LIVELY, Chief Judge, KEITH and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order granting summary judgment entered October 31, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.